

117 HR 3996 IH: Empowering Law Enforcement To Fight Sex Trafficking Demand Act of 2021
U.S. House of Representatives
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3996IN THE HOUSE OF REPRESENTATIVESJune 17, 2021Mrs. Hartzler (for herself, Ms. Bass, Mr. Joyce of Ohio, Mr. Grothman, Mr. Cawthorn, Mr. Bacon, Ms. Salazar, Mrs. Wagner, Mr. Rice of South Carolina, Mr. Stauber, Mr. Williams of Texas, Mr. Crawford, Mr. McKinley, Mr. Owens, Mrs. Miller-Meeks, and Mrs. Axne) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to include an additional permissible use of amounts provided as grants under the Byrne JAG program, and for other purposes.1.Short titleThis Act may be cited as the Empowering Law Enforcement To Fight Sex Trafficking Demand Act of 2021.2.Additional authorized use of Byrne JAG fundsSection 501(a)(1) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10152(a)(1)) is amended by adding at the end the following: (I)Programs to combat human trafficking (including programs to reduce the demand for trafficked persons)..